Appeal by the State Rent Administrator from an order which annulled the order of the Temporary State Housing Rent Commission and directed the issuance of a certificate of eviction. Petitioners, the owners of a two-family house, applied to the rent commission, pursuant to the provisions of subdivision 1 of section 55 of the State Rent and Eviction Regulations for an eviction certificate authorizing *771them to recover for their own use an apartment occupied by a tenant. The evidence adduced disclosed that petitioners presently reside in another two-family house owned by their son. That house had been conveyed by the son to petitioners in 1949, when he was leaving home to attend college. When the son returned from college in 1951, petitioners reconveyed the premises which they now occupy to him. Possession is now sought of the apartment occupied by the tenant, so that petitioners may surrender to their son the apartment which they now occupy, and so that petitioners may occupy the apartment which is the subject of this proceeding for their own use. Their application for a certificate of eviction was refused by the Rent Administrator on the ground that petitioners were not proceeding in good faith. Order unanimously affirmed, with $50 costs and disbursements. We find no warrant in the record for the Administrator’s determination that petitioners had not established good faith. On the contrary, the evidence adduced conclusively establishes that petitioners seek the eviction of their tenant with the honest intention and desire to gain possession of the premises for their own use. (Cf. Matter of Bosenbluth v. Finkelstein, 300 N. Y. 402.) Present — Nolan, P. J., Carswell, Adel, MacCrate and Schmidt, JJ.